Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 1 of 7 Page ID #:1




  1   Steven L. Marchbanks, Esq., Bar No. 214686
      steve@premierlegalcenter.com
  2   PREMIER LEGAL CENTER, A.P.C.
  3
      1055 Torrey Pines Road, Ste 205
      La Jolla, CA 92037
  4   Telephone: (619) 235-3200
      Facsimile: (619) 235-3300
  5
      Attorney for Plaintiff
  6   YIFTACH TAL
  7

  8                            UNITED STATES DISTRICT COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11   YIFTACH TAL, an individual,               )        CASE NO:
                                                )
 12
                                                )        PLAINTIFF’S COMPLAINT FOR
 13            Plaintiff,                       )        DAMAGES, RESTITUTION AND
                                                )        DEMAND FOR JURY TRIAL
 14        v.                                   )
                                                )        1. Breach of State Express Warranty (Song-
 15
      JAGUAR LAND ROVER NORTH                   )        Beverly Consumer Warranty Act, Civil Code
 16   AMERICA, LLC, , a Delaware limited        )        §1791)
      liability company, and DOES 1 through 10, )
 17   inclusive,                                )        2. Breach of State Implied Warranty (Song-
                                                )        Beverly Consumer Warranty Act, Civil Code
 18
               Defendants.                      )        §1791)
 19                                             )
                                                )        3. Breach of Express Warranty
 20                                             )        (Magnusson-Moss Federal Warranty Act)
 21
                                                )
                                                )        4. Breach of Implied Warranty
 22                                             )        (Magnusson-Moss Federal Warranty Act)
      ____________________________________ )
 23

 24

 25

 26

 27

 28

 29
                                                        -1-
 30                                                COMPLAINT
                               Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 2 of 7 Page ID #:2




  1   Plaintiff Yiftach Tal, an individual, (referred to herein as “Plaintiff”) files this Complaint and
  2   alleges as follows:
  3                                              THE PARTIES
  4           1.      Plaintiff is a resident of the City of Sherman Oaks, Los Angeles County,
  5   California.
  6           2.      Defendant JAGUAR LAND ROVER NORTH AMERICA, LLC (referred to
  7   herein as “JLRNA” or “Defendant”) is a Limited Liability Company organized under the laws of
  8   the State of Delaware and headquartered in New Jersey. JLRN’s registered agent for service of
  9   process in California is CSC-Lawyers Incorporating Service, at 2710 Gateway Oaks Drive, Suite
 10   150N Sacramento, CA 95833.
 11           3.      The true names and capacities of Defendants sued herein as DOES 1 through 10,
 12   inclusive, are presently unknown to Plaintiff who will seek to amend this Complaint to include
 13   these DOE Defendants when they are identified.
 14           4.      All Defendants, including DOE Defendants, were at all relevant times acting
 15   pursuant to a joint enterprise in all respects pertinent thereto, and the acts of each Defendant are
 16   legally attributable to the other Defendants.
 17                                   JURISDICTION AND VENUE
 18           5.      This Court has jurisdiction over this action pursuant to the Constitution of the
 19   State of California, Article VI, Section 10, as this case is not a cause given by statute to other
 20   trial courts.
 21           6.      This Court has jurisdiction over each Defendant by virtue of their extensive
 22   business dealings and transactions within this state. Each Defendant is either a corporation or
 23   association organized under the laws of the State of California, a foreign corporation or
 24   association authorized to do business in California, or does sufficient business, has sufficient
 25   minimum contacts with or avails itself of the California market through the manufacturing,
 26   production, promotion, sale, marketing and distribution of product in California. Exercise of
 27   jurisdiction by California courts is permissible under traditional notions of fair play and
 28   substantial justice.
 29
                                                           -2-
 30                                                   COMPLAINT
                                  Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 3 of 7 Page ID #:3




  1          8.      Venue is proper in this District under 28 U.S.C. § 1391(a)(2) because a substantial
  2   part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.
  3                                      GENERAL ALLEGATIONS
  4          9.      On January 09, 2017, Plaintiff leased a new 2016 Land Rover Range Rover,
  5   Vehicle Identification Number SALGS2EF9GA301719 (the “Vehicle”), which was
  6   manufactured, distributed and/or sold by Defendant.
  7          10.     At the time of purchase, Defendant provided Plaintiff with an express warranty
  8   concerning the manufacture, operation and performance of the Vehicle, upon which Plaintiff
  9   reasonably relied upon when deciding to purchase the Vehicle.
 10          11.     Shortly after the purchase, Plaintiff experienced significant and/or excessive
 11   nonconformities with the Vehicle which significantly impaired the Vehicle’s use, value and/or
 12   safety. Such defects/nonconformities include, but are not limited to:
 13          a.      stalling in traffic (safety issue);
 14          b.      engine operating noise;
 15          c.      front end issues; and
 16          d.      other operational problems.
 17          12.     Plaintiff delivered the Vehicle to Defendant’s authorized repair facilities for repair
 18   of the foregoing nonconformities. To date, there have been at least five [5] repair attempts by
 19   Defendant and/or its authorized repair facilities. Despite the repeated repair attempts, Defendant
 20   and/or its authorized repair facilities have been unable to repair the Vehicle’s nonconformities in
 21   accordance with Defendant’s express and implied warranties.
 22          13.     Moreover, the Vehicle has not been repaired within a reasonable time frame and
 23   repairs exceed twenty-five [25] days.
 24          14.     Despite confirmation of the nonconformities and repeated lengthy repair attempts,
 25   Defendant has been unable to correct the nonconformities. These nonconformities substantially
 26   impair the use, value and/or safety of the Vehicle. Further, Defendant breached its express and
 27   implied warranties and refuses to comply with its obligations under the California Song-Beverly
 28   Consumer Warranty Act and Magnusson-Moss Warranty Act.
 29
                                                            -3-
 30                                                    COMPLAINT
                                   Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 4 of 7 Page ID #:4




  1           15.     Plaintiff has incurred and continues to incur significant damage as a result of the
  2   nonconformities and Defendant’s failure to honor the applicable express warranties. Such
  3   damages include, but not limited to, actual, special, consequential damages, direct out of pocket
  4   expenses and loss of use of her Vehicle.
  5                                      FIRST CAUSE OF ACTION
  6   (Breach of Express Warranty- Song-Beverly Consumer Warranty Act; Civil Code Section
  7                                1790 et seq., as against all Defendants)
  8           16.     Plaintiff hereby incorporates by reference and re-alleges each of the allegations
  9   contained in the foregoing paragraphs 1 through 15, inclusive, as though fully set forth in this
 10   cause of action.
 11           17.     The Vehicle is a “new motor vehicle” pursuant to Civil Code §1793.22.
 12           18.     Plaintiff is a “purchaser” as defined under the Song-Beverly Consumer Warranty
 13   Act (Civil Code §1791).
 14           19.     Defendant JLRNA is a “manufacturer” and “distributor” as defined under Civil
 15   Code §1791.
 16           20.     Plaintiff’s purchase of the Vehicle was accompanied by an express written
 17   warranty.
 18           21.     The Vehicle has numerous defects and nonconformities covered by the express
 19   terms of the warranty which manifested within the applicable express warranty period. The
 20   nonconformities substantially impair the use, value and/or safety of the Vehicle to a reasonable
 21   person in Plaintiff’s situation.
 22           22.     Plaintiff delivered the Vehicle to Defendant and/or its authorized repair facility
 23   for repairs on numerous occasions in attempts to have the existing express warranties satisfied.
 24           23.     Defendant and/or its authorized repair facilities failed to repair the defects and/or
 25   nonconformities to match the written warranty after a reasonable number of attempts and, as
 26   such, has failed to comply with and breached all applicable warranty requirements.
 27           24.     Despite its breach of express warranties, Defendant has refused and continues to
 28   refuse to promptly comply with Plaintiff’s demand for a refund or replacement of the Vehicle.
 29
                                                            -4-
 30                                                    COMPLAINT
                                   Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 5 of 7 Page ID #:5




  1          25.      As a result of Defendant’s failure to remedy the defects as alleged above and
  2   promptly issue a refund or replacement of the Vehicle, Defendant is in breach of its obligations
  3   under the Song-Beverly Consumer Warranty Act.
  4          26.      Defendant’s continuing breach of its obligations as set forth herein is willful
  5   pursuant to the Song-Beverly Consumer Warranty Act and as such, Defendant is liable to
  6   Plaintiff for civil penalties in an amount to be proven at trial.            Defendant is also liable for
  7   Plaintiff’s attorneys’ fees and costs incurred.
  8                                   SECOND CAUSE OF ACTION
  9   (Breach of Implied Warranty- Song-Beverly Consumer Warranty Act; Civil Code Section
 10                                1790 et seq., as against all Defendants)
 11          27.      Plaintiff hereby incorporates by reference and re-alleges each of the allegations
 12   contained in the foregoing paragraphs 1 through 26, inclusive, as though fully set forth in this
 13   cause of action.
 14          28.      At all times relevant, Defendant appended to the purchase of the Vehicle a written
 15   warranty in the form of a written statement pursuant to which it undertook to preserve or maintain
 16   the utility or performance of said Vehicle.
 17          29.      Plaintiff’s purchase of the Vehicle was accompanied separately, individually, and
 18   respectively by Defendants, and each of them, with an implied warranty that the Vehicle was
 19   merchantable.
 20          30.      At the time of purchase, Defendant was in the business of manufacturing,
 21   distributing and/or selling motor vehicles.
 22          31.      Defendant breached its respective warranties as implied in said purchase of the
 23   Vehicle in that the Vehicle had numerous defects and nonconformities requiring multiple repairs
 24   and preventing Plaintiff from using the Vehicle for its intended purpose. As a result thereof,
 25   Plaintiff did not receive merchantable goods as impliedly warranted by Defendant; Plaintiff’s
 26   Vehicle was not the same quality as those generally acceptable in the trade; nor did the Vehicle
 27   measure up to the promises or representations stated in the applicable express warranties.
 28          32.      Plaintiff incurred out-of-pocket expenses to have the Vehicle repaired and
 29
                                                           -5-
 30                                                   COMPLAINT
                                  Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 6 of 7 Page ID #:6




  1   serviced to attempt to conform the Vehicle to the Defendant’s express warranty. Plaintiff has
  2   incurred repair costs in amounts according to proof at time of trial.
  3            33.    As a further proximate result of Defendant’s willful failures to comply with its
  4   obligations to Plaintiff, Defendant is liable for Plaintiff’s attorneys’ fees, costs and civil penalties.
  5                                      THIRD CAUSE OF ACTION
  6   (Breach of Express Warranty – Magnuson-Moss Warranty Act; 15 U.S.C. §2301, et seq.)
  7           34.     Plaintiff hereby incorporates by reference and re-alleges each of the allegations
  8   contained in the foregoing paragraphs 1 through 33, inclusive, as though fully set forth in this
  9   cause of action.
 10           35.     Plaintiff is a “consumer” within the meaning of Section 2301(3) of the Magnuson-
 11   Moss Warranty Act (“MMWA”).
 12           36.     Defendant is a “warrantor” within the meaning of Section 2301(5) of the MMWA.
 13           37.     As set forth herein, Defendant expressly warranted the Vehicle within the
 14   meaning of Section 2301(6) of the MMWA. Defendant breached its express warranties in the
 15   manner described herein.
 16           38.     Defendant’s breach was a substantial factor and proximate cause in the resulting
 17   damages to Plaintiff, which include, but is not limited to: actual, special, incidental and
 18   consequential damages in an amount according to proof at trial, in addition to Plaintiff’s
 19   attorneys’ fees and costs.
 20                                     FOURTH CAUSE OF ACTION
 21    (Breach of Implied Warranty – Magnuson-Moss Warranty Act; 15 U.S.C. §2301, et seq.)
 22           39.     Plaintiff hereby incorporates by reference and re-alleges each of the allegations
 23   contained in the foregoing paragraphs 1 through 38, inclusive, as though fully set forth in this
 24   cause of action.
 25           40.     Plaintiff is a “consumer” within the meaning of Section 2301(3) of the MMWA.
 26           41.     Defendant is a “warrantor” within the meaning of Section 2301(5) of the MMWA.
 27           42.     As set forth herein, Defendant impliedly warranted the Vehicle as being
 28   merchantable and fit for a particular purpose, which warranties are implied within the meaning
 29
                                                             -6-
 30                                                     COMPLAINT
                                    Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
Case 2:19-cv-01677-JAK-MAA Document 1 Filed 03/07/19 Page 7 of 7 Page ID #:7




  1   of Section 2301(7) of the MMWA. Defendant breached the implied warranties in the manner
  2   described herein.
  3          43.     As a direct and proximate cause of Defendant’s breach and failure to comply with
  4   their obligations under the applicable implied warranties, Plaintiff suffered actual, special,
  5   incidental and consequential damages in an amount according to proof at trial, in addition to
  6   Plaintiff’s attorneys’ fees and costs.
  7                                         PRAYER FOR RELIEF
  8          WHEREFORE, Plaintiff prays for judgment as follows:
  9          1.      For general, special and actual damages according to proof at trial;
 10          2.      For rescission of the purchase contract and restitution of all monies expended;
 11          3.      For incidental and consequential damages according to proof at trial;
 12          4.      For a civil penalty in an amount of two times Plaintiff’s actual damages;
 13          5.      For prejudgment interest at the legal rate;
 14          6.      For reasonable attorney’s fees and costs of suit; and
 15          7.      For such other and further relief as this Court deems just and proper.
 16                                      JURY TRIAL DEMANDED
 17          Plaintiff demands a trial by jury on all issues so triable.
 18

 19   Dated: March 6, 2019                     PREMIER LEGAL CENTER, A.P.C.
 20

 21
                                         By: ______________________________
 22
                                             Steven L. Marchbanks, Esq.
 23                                          ATTORNEY FOR PLAINTIFF

 24

 25

 26

 27

 28

 29
                                                            -7-
 30                                                    COMPLAINT
                                   Yiftach Tal v. Jaguar Land Rover North America, LLC
 31
